Frazer, J.
These cases differ only from Farbach v. The State, ante, p. 77, in the fact that'it'is'in evidence that the defendant was unacquainted with the purchaser, and that a witness for the defense contradicts the witness for the state, as to the buyer, on being asked his age, answering that he was twenty-one; and, also, that the latter witness thought'it.a very foolish question to ask of a man with such a beard. We cannot disturb the finding below upon the evidence. We could do so, consistently with settled law, only in a very clear case, and without the opportunity possessed by the court below to judge of the credibility of the witnesses, we would not, in this case, be justified in interfering.
The judgment is affirmed, with costs.